ASSIGNMENT OF CONTRACT




This Assignment of Contract (the "Assignment") is made and effective September
24, 2010,


BETWEEN:
DuraRock Resources, Inc., (the "Assignor"), a corporation organized and existing
under the laws of the state of Nevada, with its head office located at:
     
2101 Arrowhead Dr.
 
Suite 101
 
Carson City, NV 89706
   
AND:
Steele Resources, Inc., (the "Assignee"), a corporation organized and existing
under the laws of the State of Nevada, with its head office located at:
     
3081 Alhambra Dr.
Suite 208
Cameron Park, CA 95682



FOR THE VALUE SETFORTH IN THE ASSET PURCHASE AGREEMENT OF EVEN DATE, the
undersigned Assignor hereby assigns, transfers and sets over to Assignee all
rights, title and interest held by the Assignor in and to the Mineral Lease
Agreement ("Contract") between Randall Stoeberl and DuraRock Resources, Inc.
dated July 19th, 2010 (Exhibit A).


1. TERMS


a. The Assignor warrants and represents that the Contract is in full force and
effect and is fully assignable.


b. The Assignee hereby assumes and agrees to perform all the remaining and
executory obligations of the Assignor under the Contract and agrees to indemnify
and hold the Assignor harmless from any claim or demand resulting from
non-performance by the Assignee.


c. The Assignor warrants that the Contract is without modification, and remains
on the terms contained in the Contract


d. The Assignor further warrants that it has full right and authority to
transfer said Contract and that the contract rights herein transferred are free
of lien, encumbrance or adverse claim.


e. This assignment shall be binding upon and inure to the benefit of the
parties, their successors and assigns.


2. CONDITIONS TO ASSIGNMENTS


a. The sale and purchase of the Purchased Assets shall be conditional upon the
release of all existing third party liens on the Purchased Assets and shall be
effective upon the date of such release (the "Effective Date") which shall be no
later than September 30, 2010, failing which this Agreement shall become null
and void, the Purchase Price shall be returned to the Purchaser and the
Purchased Assets shall be returned to the Seller. In such a case, no party shall
be entitled to any compensation other than the return of the Purchase Price and
Purchased Assets.





Assignment of Contract
Page 1 of 2



 
 

--------------------------------------------------------------------------------

 

3. LESSOR APPROVAL


a. Attached hereto as "Exhibit B" is the approval of assignment by Randall
Stoeberl, the Lessor.


IN WITNESS WHEREOF, the parties have executed this Assignment on the day and
year first above written.




ASSIGNOR
ASSIGNEE
   
/s/ David McClelland
/s/ A. Scott Dockter
Authorized Signature
Authorized Signature
   
David McClelland
A. Scott Dockter, President / CEO
Print Name and Title
Print Name and Title





 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 



Assignment of Contract
Page 2 of 2



 
 

--------------------------------------------------------------------------------

 

MINERAL LEASE AGREEMENT
 


THIS MINERAL LEASE AGREEMENT ("Agreement") is made effective as of the 19th day
of July 2010 ("Effective Date"), between Randall Stoeberl, an individual with
legal ownership of the Premises described herein, Lessor, and Durarock
Resources, Inc., a Nevada corporation, Lessee.


RECITALS


A.           Lessor is the owner of certain unpatented mining claims described
in Exhibit "A" attached hereto, which claims are located in Churchill County,
Nevada (the "Premises").


B.           Lessee desires to lease the interests of Lessor in the Premises
upon the terms and conditions herein set forth.


D.           Lessor desires to lease his interests in the Premises to Lessee
upon the terms and conditions herein set forth.


AGREEMENT


FOR AND IN CONSIDERATION of the payments herein required, the mutual covenants
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Lessor and Lessee (the "Parties"
and individually a "Party") agree as follows:


1. GRANT OF LEASE RIGHTS


A.           Grant of Lease. Lessor hereby leases exclusively to Lessee and its
successors and assigns all of Lessor's interest in and to all minerals
(hereafter the "Mineral Substance") except for and excluding all oil, gas, oil
shale and other hydrocarbons (liquid or gaseous), coal and geothermal resources,
of every nature and kind (hereinafter "Reserved Substances") beneath the surface
of, within, or that may be produced from the premises.


B.           Rights of Lessee.  Lessee shall have the following rights in
respect of the Premises:


i.           Mining and Access Rights. Subject only to any limitations imposed
by federal, state and local regulations, the free, unrestricted and
uninterrupted right of access, ingress and egress to the Premises over existing
roads or alternate routes approved by Lessor and the right to enter upon and
occupy the Premises for all purposes reasonably incident to exploring for,
developing, mining (by underground mining, surface mining, strip mining or any
other surface or subsurface method, including any method later developed),
extracting, milling, smelting, refining, stockpiling, storing, processing,
removing and marketing there from all ores, metals, minerals, mineral products
(including intermediate products) and materials of every nature or sort, and the
right to place, construct, maintain, use and thereafter remove such structures,
facilities, equipment, roadways, haulage ways, utility lines, reservoirs and
water courses, and other improvements as may be

 
1

--------------------------------------------------------------------------------

 

necessary, useful or convenient for the full enjoyment of all of the rights
granted under this Agreement.  Lessee shall have sole and exclusive custody,
possession, ownership and control of all ore, rock, drill core and other Mineral
Substances extracted or removed from the Premises and may sell or otherwise
dispose thereof.  In the exercise of such rights, Lessee shall be subject only
to compliance with applicable statutes, rules, regulations and the terms of this
Agreement. These rights are also granted and may be utilized for the purpose or
in the course of carrying on exploration, development or mining operations on
any other properties in which Lessee may have or acquire any right or interest,
provided Lessor assents to the same.


ii.           Cross Mining. The right, if Lessee so desires, to mine and remove
any Mineral Substances existing on, in or under the Premises through or by means
of shafts, openings or pits which may be sunk or made upon adjoining and nearby
properties, and the right to store any Mineral Substances from the Premises upon
any such properties. In addition, Lessee may use the Premises for any shafts,
openings, pits and storage areas sunk or made for the mining, removal and/or
stockpiling of any Mineral Substances from any adjoining or nearby properties.
Mineral Substances taken from the Premises shall at all times be kept entirely
separate and distinct from any other ore or concentrated product until the same
are measured and sampled so that the rights of Lessor shall be at all times
preserved and protected


iii.           Commingling. The right to commingle ore removed from the Premises
or products derived therefrom after treatment, with other ore or products,
before or after concentration or beneficiation, so long as the data necessary to
determine the weight, grade, and recoverability of both the ore removed from the
Premises or products derived therefrom and the ore or products with which it is
commingled are obtained by Lessee.  Lessee shall then use that data to determine
Lessor’s interest in minerals, metals and/or other products extracted from ores
or products so mixed.  Such data and determinations shall be acquired and
completed in accordance with generally accepted industry practices.


iv.           Deposit of Waste Materials. The right to temporarily or
permanently deposit on or off the Premises tailings, waste rock, overburden,
surface stripping materials, process solutions, and all other materials
originating from the Premises or from adjoining or nearby properties, even if
the sole use of the Premises may be for the placement of such materials subject
to any and all reclamation as required by state and Federal statutes and
regulations, including but not limited to providing access for livestock and
seeding.


v.           Treatment. The right, at Lessee's election and in any manner it
deems fit, to beneficiate, concentrate, process, smelt, refine, and otherwise
treat on or off the Premises any
Mineral Substances taken from the Premises or from adjoining or nearby
properties by any physical or chemical method or methods. In exercising this
right, Mineral Substances may be removed to a plant or plants existing,
established or maintained upon the Premises or elsewhere.



 
2

--------------------------------------------------------------------------------

 

vi.           Water Rights. The right to use any of Lessor's water rights on,
about, under or appurtenant to the Premises or to which the Premises are
riparian to facilitate the exploration, mining and processing rights granted in
this Agreement sufficient to approval of the Lessor which will not unreasonably
be withheld if said use does not materially interfere with their livestock use
of the area.


vii.           Area Of Influence.  Lessee has agreed to an Area Of Influence of
0.5 miles around the mining claims described in Exhibit “A”.  Said Area Of
Influence is described in Exhibit “B” attached.  Lessor has no legal rights of
any sort, nor is it part of any agreements made between Lessee and any other
individual or group, nor does Lessor have any claim on any mining claims staked,
leased or purchased by Lessor within the area of influence with the exception of
royalty payments described herein in section 3B.


2. TERM


A.           Term.  The term of this Agreement shall commence as of the
Effective Date and shall continue for a period of ten years thereafter unless
sooner terminated in the manner herein provided. If at the end of said ten-year
period Lessee is engaged in Mining Operations (as defined below), the term of
this Agreement shall automatically continue for so long thereafter as Lessee
continues to be engaged in Mining Operations.


B.           Definition of Mining Operations.  For purposes of this Agreement
"Mining Operations" shall include, but shall not be limited to, development,
extraction, processing, leaching or sale of ores, concentrates or derivatives
retrieved through leaching of ores, produced from the Premises. Activities off
the Premises shall constitute Mining Operations when they are conducted in
connection with an integrated mining operation involving the Premises and other
properties in which Lessee holds an interest. Development includes activities,
including permitting, carried on diligently and in good faith preparatory to
commencing or resuming operations at a mine. Lessee shall be deemed to be
actively engaged in Mining Operations so long as all such operations, once
begun, do not cease for a period of more than 365 consecutive days. In the event
Lessee is actively engaged in Mining Operations at the end of the primary term
but at any time is unable to obtain a satisfactory market or a satisfactory
price for Mineral Substances and as a result suspends mining, processing or
marketing operations from time to time, then Mining Operations shall not be
deemed to have ceased and this Agreement shall not expire or terminate provided
that Lessee notifies Lessor of such loss of market or inability to obtain a
satisfactory price and diligently attempts to market Mineral Substances at a
satisfactory price and recommence operations. Mining Operations shall not be
deemed to have ceased if once begun they are interrupted through Force Majeure
in accordance with Section 8.  If Mining Operations have not commenced at the
end of the primary term because of Force Majeure conditions, the primary term
shall be extended until such Force Majeure conditions cease.


C.           Continuation of Use.  If, at the end of the primary or extended
term, Lessee is not conducting or has ceased Mining Operations, but is utilizing
the Premises in support of Mining Operations on other lands, then this Agreement
shall continue in force as to the lands subject to such uses and such expansions
thereof as may reasonably be contemplated, as designated in good faith by
Lessee, and the payment provided in Section 3.A shall be rental for such uses.



 
3

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 
 
4

--------------------------------------------------------------------------------

 

3. PAYMENTS TO LESSOR


A.           Rental.  As initial consideration for the lease rights granted
herein, Lessee shall pay to Lessor Twenty Five Thousand Dollars
($25,000.00).  Annual payment for each subsequent year is as follows:


Second Year:
$25,000.00
Third Year:
$30,000.00
Fourth Year:
$40,000.00
Fifth Year:
$50,000.00





The payments made above shall be deductible as a credit against production
royalties payable to Lessor pursuant to Section 3.B.


B.           Production Royalty.  When Lessee commences production of ores,
minerals or materials from the premises, Lessee shall pay to Lessor a production
royalty of 3% of the Net Smelter Returns (NSR) received by Lessee from the sale
of said ores, minerals or materials, from the Premises. Lessor may buy out the
Lessee’s Production Royalty at a rate of One Million Dollars ($1,000,000.00) per
Royalty percentage, with the Lessee retaining One Percent (1%).


(1)           If Lessee sells refined gold or silver, Lessee will be deemed to
have received proceeds from the sale thereof equal to the number of ounces of
refined gold or silver outturned to Lessee's account during the calendar quarter
multiplied in the case of gold by the average daily London Bullion Brokers P .M
Gold Fixing during such calendar quarter and in the case of silver by the
average of the daily Engelhard industrial bullion price for silver during the
calendar quarter.  The average price for a calendar quarter shall be determined
by dividing the sum of all daily prices posted during the calendar quarter by
the number of days that prices were posted.  The posted price shall be obtained
from the Wall Street Journal, Reuters, E&MJ or other industry-accepted
source.  If a posted price referenced above becomes no longer available, Lessee
shall, acting reasonably, select an alternative posted price that closely
approximates such original posted price. Lessee shall have the right to market
and sell to third parties refined gold and silver in any manner it chooses,
including the sale of such refined gold and silver on the commodity market. In
this regard, Lessor shall have no right to participate in any gains and/or
profits or obligation to suffer any losses accruing to Lessee as a result of
forward sales, options trading, commodities futures trading or similar
transactions.


(2)           Charges to be deducted from proceeds in determining Net Smelter
Returns


(a)           all costs, charges and expenses paid or incurred by Lessee for
treatment in the smelting and refining processes (including handling,
processing, interest and provisional settlement fees, sampling, assaying and
representation costs, penalties and other processor deductions);



 
5

--------------------------------------------------------------------------------

 

(b )           all costs, charges and expenses paid or incurred by Lessee for
transportation (including freight, insurance, security, transaction taxes,
handling, port, demurrage, delay and forwarding expenses incurred by reason of
or in the course of such transportation) of Mineral Substances from the Premises
to the place or places of treatment and thence to the place or places of sale;


(3)           Royalties shall accrue quarterly (based on calendar quarters) and
shall become due and payable by Lessee prior to the end of the month following
the end of each quarter.  Royalty payments shall be accompanied by pertinent
information in sufficient detail to explain the calculation of the royalty
payment.


(4)           All statements for royalties rendered to Lessor by Lessee during
any quarter shall conclusively be presumed to be true and correct after one year
following the end of such quarter unless within said one-year period Lessor
takes written exception thereto and makes a claim on Lessee for adjustment. No
adjustment favorable to Lessee shall be made unless it is made within the same
prescribed period.


(5)           Lessor, upon notice in writing to Lessee and utilizing a
designated representative, shall have the right to audit Lessee's accounts and
records relating to the payment of the royalty for any calendar quarter within
the one-year period following the end of such calendar quarter;
provided.  However, the making of any audit shall not extend the time for the
taking of written exception to and the adjustment of accounts as provided for in
the paragraph above.  All audits shall be conducted by Lessor at the office of
Lessee where the relevant books and records are maintained and such audit shall
be conducted during normal business hours.


C.           Place and Allocation of Payment. All payments shall be made and
allocated in accordance with the provisions of Section 9 below.


D.           No Royalty on Test Materials. Lessee shall have the right to mine
and market amounts of Mineral Substances reasonably necessary for sampling,
assaying, metallurgical testing and evaluation of the mineral potential of the
Premises without incurring any obligation to make production royalty payments.


4. TITLE MATTERS


A.           Representations and Warranties. Lessor covenants and warrants to
Lessee, which covenants and warranties shall survive termination of this
Agreement, as follows:


(1)           Lessor warrants, to the best of his knowledge and belief, there
are no claims, actions, suits or proceedings pending or threatened on account of
or as a result of ownership of the real property which, if adversely determined,
would prevent or hinder the conditions contained in this Agreement.



 
6

--------------------------------------------------------------------------------

 

(2)           Lessor warrants, to the best of his knowledge and belief, he has
good and merchantable title to the mining claims as set out in Exhibit “A”,
except for reservations and exceptions made by previous owners, including any
reservations contained in patents issued by the United States of America or the
State of Nevada and that Lessee has not entered into any leases, licenses,
easements or other agreements, recorded or unrecorded, granting rights to any
parties in any of the property and no person or other entity has any right to
possess in their occupancy of any portion of the property.  Notwithstanding the
foregoing, nothing contained in this Agreement shall be construed to create an
obligation on the part of the owner to take any title clearative action
whatsoever, including, but not limited to, corrections to remove reservations,
restrictions, restrictive easements, easements or rights-of-way of record as may
exist to the date hereof.


(3)           Lessor warrants that he has no knowledge of violation of law or
ordinance with respect to the use of ownership of the property.


(4)           Lessor is duly organized and in good standing under the laws of
the State of Nevada and has full right, power and capacity to enter into this
Agreement under the terms set forth herein.


(5)           Lessee shall have quiet and peaceable possession of the Premises.


(6)           Lessor has no knowledge or information indicating that any
reclamation obligations for prior operations on the Premises are unsatisfied.


B.           Title Defects, Defense and Protection. Lessee may at any time cause
a title search to be made covering all or any part of the Premises.  Lessor
shall provide Lessee with any abstracts and other evidences of title in Lessor’s
possession or control.  If, (1) in the opinion of Lessee, Lessor’s title to all
or any part of the Premises is defective or less than as represented in Section
4.A; or (2) Lessor’s title is contested or questioned by any person or entity
and Lessor is unable or unwilling to promptly correct the alleged defects,
Lessee may, without obligation and without waiver of any remedies of Lessee,
attempt to perfect or defend Lessor’s title. In that event, Lessor shall
cooperate as reasonably necessary to assist Lessee in its efforts to perfect or
defend Lessor’s title, time being of the essence.  Any improvement or perfection
of title to the Premises shall inure to the benefit of Lessee in the same manner
and to the same extent as if such improvement or perfection had been made prior
to the execution of this Agreement.


C.           Lesser Interest.  If Lessor’s' mineral ownership interest in any of
the Premises from which production is made is less than 100%, then the
production royalty payable pursuant to Section 3.B shall be payable only as to
the share of production that is attributable to Lessor’s actual mineral
ownership interest in the portion of the Premises from which such production is
made.  Such reductions in payments shall not waive or eliminate any other rights
or remedies Lessee may have in connection with the extent of Lessor's actual
mineral interest in the Premises.  This lesser interest shall not apply to the
payments payable pursuant to Section 3.A.



 
7

--------------------------------------------------------------------------------

 

5. OBLIGATIONS OF LESSEE


A.           Outstanding Mineral Interests.    Lessee has conducted a mineral
review of the Premises described in Exhibit "A" and is aware Lessor’s' mineral
interest in the above described lands.


B.           Protection from Liens.  Lessee shall keep title to the Premises
free and clear from any liens, claims and encumbrances (other than liens for
taxes not yet due and delinquent) arising from its operations hereunder. Lessee
shall pay for all labor performed upon or material furnished to the Premises at
the request of Lessee and shall keep the Premises free and clear from liens of
mechanics or materialmen in connection with services performed and material
supplied at Lessee's request. Lessee shall, however, have the right in good
faith to contest the validity of any lien, claim or liability and shall not be
required to remove any such lien, claim or liability so long as Lessee is
contesting the validity or the amount thereof. The foregoing provisions shall
not restrict Lessee from placing a mortgage, trust deed or other lien upon its
interest in the Premises for financing purposes.


C.           Indemnification.  Lessee shall protect Lessor against any damages
arising out of Lessee's operations on the Premises and shall indemnify Lessor
against liability resulting from Lessee's operations on the Premises; provided,
however, that any act or omission by Lessor or any agent acting on its behalf,
or any breach of warranty by Lessor, shall not have been a contributing cause to
the event giving rise to any such damages.


D.           Taxes and Assessments.  Except as provided below, Lessee shall pay
promptly before delinquency all taxes and assessments that may be assessed
during the term of this Agreement upon the Premises resulting from Lessee's
activities and products derived therefrom.  This includes all assessments
payable to maintain the integrity of the mining claims, on an annual basis, due
and payable to Churchill County or The Bureau Of Land Management.  Claim posts
and boundaries will be maintained in a reasonable and workmanlike
manner.  Lessee will defend the rights of Lessor with respect to other
individuals that prospect or overstake Lessor’s mining claims.  However, Lessee
shall always have the right to contest, in the courts or otherwise, either in
its own name or in the name of Lessor, the validity or amount of any such taxes
or assessments, or to take such other steps or proceedings as it may deem
necessary to secure a cancellation, reduction, readjustment or equalization
thereof, before it shall be required to pay such taxes or
assessments.  Notwithstanding the foregoing, Lessee shall not permit any part of
the Premises to be conveyed and title lost as the result of nonpayment of such
taxes and assessments. Lessee shall provide Lessor with copies of all receipts
evidencing payment of such taxes and assessments.  If Lessor should receive tax
bills or claims that are the responsibility of Lessee, Lessor shall promptly
forward such bills or claims to Lessee for appropriate action.  Lessee shall pay
the above-referenced taxes that are assessed from the Effective Date of this
Agreement to its date of termination.  Nothing in this paragraph shall be
construed to obligate Lessee to pay that portion of any tax based upon an
assessment of improvements or structures made or placed on the Premises by
Lessor. Lessee shall not be liable for any taxes levied on or measured by
Lessor's income or based upon payments made to Lessor by Lessee under this
Agreement.

 
8

--------------------------------------------------------------------------------

 

D.           (1)           Upon signing of this agreement, Lessee shall file and
pay all fees for all claim notices associated with the Premises with the Bureau
of Land Management and Churchill County for the 2008 Assessment year.


E.           Compliance with Laws and Regulations.   Lessee shall perform all of
its operations on the Premises in compliance with all applicable federal, State
and local laws and regulations pertaining to environmental protection,
reclamation and bonding.  Specifically, Lessee shall comply with all permitting
and other regulatory requirements set forth by the U.S. Bureau of Land
Management, the U.S. Forest Service, the U.S. Environmental Protection Agency,
the Nevada Department of Environmental Protection, and any other regulatory
authority having rightful jurisdiction in the conduct of exploration,
development and production operations on the Premises, including without
limitation, requirements applicable to the plugging of drill holes and
reclaiming, re-contouring and re-seeding of drill pads, trenches, access roads
and other disturbances.  Lessee shall have no obligations with respect to prior
operations or preexisting conditions on the Premises. The indemnification
obligations of Lessee pursuant to Section 5.B shall specifically be applicable
to all of Lessee's environmental obligations. The obligations of Lessee under
this Section 5.D shall survive termination of this Agreement.


F.           Cooperation with Ranching Operations.  In exercising its rights
hereunder, Lessee shall use reasonable efforts to avoid interfering with
ranching operations on the Premises and immediately vicinity.  Such efforts
shall include, but not be limited to the following:


(1)           Location of roads.


(2)           Control of dust conditions on the roads which are causing damage
to livestock forage whether such roads are on or off the leased lands but within
the grazing area of use.


(3)           Fencing of areas which create a hazard for livestock use together
with the gates and cattle guards as may be requested by Lessor.


(4)           Placement of culverts at road crossings and watercourses and
drainage to insure natural stream flow and drainage.


(5)           Reimbursement to Lessor for the full market value for all
livestock killed or injured by activities of the Lessee.


(6)           Placement of livestock waters comparable to those now use in the
event existing stockwater sources are damaged or inaccessible to livestock and
such use adversely effects the customary grazing of livestock in the area.


(7)           Remediation of any noxious weeds introduced by its activities on
the premises.



 
9

--------------------------------------------------------------------------------

 

G.           Lessor's Right to Inspect.  During the term of this Agreement
Lessee shall allow Lessor and representatives of Lessor, at their sole risk and
expense, access to the Premises for the purposes of viewing or inspecting
Lessee's operations, at times which, in Lessee's discretion, do not unreasonably
interfere with its operations.  Lessor and Lessor’s representatives agree to
indemnify, protect, save and hold harmless Lessee and its affiliated and direct
and indirect parent corporations and their respective directors, partners,
officers, employees, agents and corporate affiliates from and against any and
all losses, costs, damages, expenses, attorney fees, claims, demands,
liabilities, suits and actions of every kind and character that may be imposed
upon or incurred by Lessee and its affiliated and direct and indirect parent
corporations and their respective directors, partners, officers, employees,
agents or corporate affiliates on account of, or arising directly or indirectly
from, Lessor’s rights under this Section 5.E.  Lessor acknowledges and agrees
that information obtained pursuant to this Section 5.E shall be subject to the
confidentiality provisions set forth in Section 10 hereof.


H.            Delivery to Data.  Upon termination of this Agreement, Lessee
shall furnish Lessor, within a reasonable time and without warranty or
liability, one set of copies of all available data generated from work by or for
Lessee on the Premises. Such data is to include, but not necessarily be limited
to, geochemical and assay data; sample maps; geologic maps, cross sections and
reports; geophysical maps, cross sections and reports; and drill logs. Lessee
shall authorize and permit Lessor to take possession of any available drill
core, drill cuttings, rejects and pulps derived from the Premises whether or not
such materials are stored on the Premises.  Lessee shall have no liability to
Lessor or any third party for lack of availability or poor condition of any such
cores or samples or for any deficiencies in the accuracy, reliability or
completeness of any information and data furnished to Lessor.  Lessor shall
assume all risks stemming from reliance upon such data by itself and by third
parties after disclosure thereof by Lessor and shall indemnify and hold harmless
Lessee as to any claims made by such third parties.


I.            No Obligation to Mine. Nothing in this Agreement shall impose any
obligation or covenant, express or implied, upon Lessee to conduct any
exploration, development or mining operations upon the Premises, it being the
intent of the Parties that Lessee shall have sole discretion to determine the
technical and economic feasibility, timing, method, manner and rate of
conducting any such operations. Only the express duties and obligations provided
under this Agreement shall be binding upon Lessee. The nature, manner and extent
of all exploration development, mining and other operations, if any, shall be
matters to be determined solely within the discretion of Lessee.


J.           Exploration.  Lessee shall conduct exploration activity in a
professional manner and to the best of its ability in an effort to advance the
property forward.  An annual report will be submitted by the Lessee to the
Lessor outlining the work conducted on the property.  This report should include
geologic maps, geochemical surveys, drill logs, drill hole location maps, assay
reports and any other data collected from the Premises.  Lessee shall also
provide Lessor with an accounting of the expenditures made to evidence
satisfaction of this obligation.


 
 

 
10

--------------------------------------------------------------------------------

 

6. TERMINATION


A.           Termination by Lessor.   In the event Lessor considers that Lessee
has not complied with any obligation hereunder, Lessor shall notify Lessee
setting out specifically in what respect it is claimed that Lessee has breached
this Agreement. If the alleged breach is not cured within 60 days after notice
is given of default for failure to make a required cash payment or 90 days after
notice is given of any other default or if Lessee has not within that time
either commenced to cure the alleged breach (other than a breach for
non-payment) and does not thereafter diligently complete such cure, or
challenges the legitimacy of the allegation, Lessor may terminate this Agreement
by delivering to Lessee written notice of such termination; provided, however,
that in the event Lessee challenges the legitimacy of the allegation Lessee may
give written notice to Lessor within such 30-day or 60-day period setting forth
such fact. If Lessor gives written notice within 15 days of Lessee's notice that
Lessor rejects Lessee's position then this Agreement shall not be terminable by
Lessor until there is a final judicial determination by a court of competent
jurisdiction that a default exists and shall not be terminated thereafter if
Lessee shall satisfy such judgment within 30 days following its entry (or if an
appeal of such judgment is taken following its affirmance by the highest court
to which such an appeal is made).  Failure of Lessor to give such notice shall
constitute agreement by Lessor that Lessee is not in default.  Lessor shall not
be entitled to terminate this Agreement for any default which by its nature is
not retroactively curable if Lessee has used its best efforts to cure such a
default to the extent practical or if Lessee has paid Lessor’s' damages for such
default where damages are an appropriate remedy. Lessor shall have no right to
terminate this Agreement except as expressly provided in this Section 6.A, and
termination of this Agreement shall be the sole remedy of Lessor.  Neither the
service of any notice nor the performance of any acts by Lessee intended to meet
any such alleged breach shall be deemed an admission or presumption that Lessee
has failed to perform all of its obligations under this Agreement.


 
B.
Termination by Lessee. Lessee shall have the right to terminate this Agreement
at

any time with respect to all or any part of the Premises by giving Lessor
written notice of such termination.  Partial termination shall not cause a
reduction in the payments prescribed in Section
3.A.  Upon such termination, all right, title and interest of Lessee under this
Agreement shall terminate with respect to the Premises affected. Lessee shall be
relieved of all further obligations set forth in this Agreement as to the
Premises affected except those obligations, if any, which have accrued prior to
such termination. Any taxes, assessments and governmental charges for which
Lessee was responsible prior to termination shall be prorated as of the
termination date.


C.           Release.  Following termination of this Agreement as to all or a
part of the Premises, Lessee shall promptly deliver to Lessor a fully executed
release of this Agreement in recordable form, as to those of the Premises that
are affected.



 
11

--------------------------------------------------------------------------------

 

D.           Reclamation: Removal of Property.  Upon termination of this
Agreement, Lessee shall have a continuing right to enter upon the Premises to
complete required reclamation. Lessee shall within one year after the date of
termination remove from the Premises all of its machinery, buildings,
structures, facilities, equipment and other property of every nature and
description erected, placed or situated thereon except foundations of a
permanent nature, supports, track and pipe placed in shafts, drifts or openings
in the Premises.  Any property of Lessee not removed by the end of this one-year
period shall become the property of Lessor; however, Lessee does not warrant the
condition or safety of any such property.  Lessee shall have the right to keep a
watchman on the Premises during this one-year period.


7.  LIENS


In the event that Lessor fails to promptly pay, when due, taxes, mortgages or
other liens levied against the Premises and payable by Lessor, Lessee shall have
the right (but shall not be obligated) to pay such past due amounts and, if
Lessee does so, Lessee shall be subrogated to all the rights of the holders
thereof and Lessor shall reimburse Lessee for all such payments and for all
related costs and expenses paid or incurred by Lessee (including, without
limitation, related attorney fees) within three months after the same are paid
or incurred by Lessee. Any payments due Lessor under this Agreement may be
credited by reimbursements due Lessee under this Section. The provisions of this
Section shall survive termination of this Agreement.


8. FORCE MAJEURE


Lessee shall not be liable for failure to perform any of its obligations, other
than making payments due under Section 3, during any period in which performance
is prevented, in whole or in part, by causes herein termed Force Majeure. For
purposes of this Agreement, the term "Force Majeure" shall include labor
disputes; acts of God; action of the elements, including inclement weather,
floods, slides, cave-ins, sinkholes, earthquakes and drought; laws, rules,
regulations, orders, directives and requests of governmental bodies or agencies;
delay, failure or inability of suppliers or transporters of materials, parts,
supplies, services or equipment or by contractors' or subcontractors' shortage
of, or inability to obtain, labor, transportation, materials, machinery,
equipment, supplies, utilities or services; accidents; breakdown of equipment,
machinery or facilities; judgments or orders of any court or agency; inability
to obtain on reasonably acceptable terms or in reasonably acceptable time any
public or private licenses, permits or other authorizations; curtailment or
suspension of activities to remedy or avoid an actual or alleged, present or
future violation of federal, state or local environmental standard; acts of war
or conditions arising out of or attributable to war, whether declared or
undeclared; riot; civil strife; fire; explosion; or any other cause whether
similar or dissimilar to the foregoing, except for the inability to meet
financial commitments. If Lessee desires to invoke the provisions of this
Section, Lessee shall give notice of the commencement of the circumstances
giving rise to such Force Majeure. The time for discharging Lessee's obligations
with respect to the prevented performance, or the time within which Lessee must
undertake or complete any activity, shall then be extended for the period of
Force Majeure.





 
12

--------------------------------------------------------------------------------

 



9. NOTICES AND METHODS OF MAKING PAYMENTS


A.            Notices.  Any required notice or communication shall be in writing
and shall be effective when personally delivered (including delivery by express
courier service) to the following addresses, or when addressed as follows and
deposited, postage prepaid, in the United States mail for certified delivery:


If to Lessor:
Randall Stoeberl, dba RSgold
 
331 Fairgrove Drive
 
Spring Creek, NV 89815





If to Lessee:
Durarock Resources, Inc.
 
2101 Arrowhead Dr.
 
Suite 101
 
Carson City, NV 89706



Either party may, by notice to the other given as aforesaid, change its mailing
address for future notices.
 
 
B.           Any payment required to be made by Lessee to Lessor may be made in
cash or by check, in the sole discretion of Lessee, and may be delivered
personally or deposited in the United States mail, postage prepaid and
registered or certified, return receipt requested.


C.           Payments After a Transfer of Interest. In the event payments should
be made to other parties because of any transfer of the interest of any of the
entities constituting Lessor, payments tendered to Lessor's designated agent, or
to the party making the transfer if only one party constitutes Lessor, shall
conclusively be deemed payment to the transferee until Lessee receives notice
and evidence satisfactory to it from both the agent (if applicable) and the
transferor that the transferor's interest has been transferred and that payments
should be made to the transferee or the transferee's designated agent.


10. CONFIDENTIALITY


Lessor shall not, without the express written consent of Lessee not to be
unreasonably withheld, disclose any information concerning the terms of this
Agreement (excepting the Memorandum of Mineral Lease Agreement described in
Section 11.F) or operations conducted under this Agreement (except information
and data that is generally available to the public), nor issue any press
releases concerning such information.  However, if Lessor contemplates
transferring its interest to a third party, it shall have the right to disclose
such information to that party if it first obtains an agreement in writing from
such third party, satisfactory to Lessee after review in advance, providing that
the third party shall hold confidential the information furnished to it.



 
13

--------------------------------------------------------------------------------

 

11. MISCELLANEOUS


A.           Cooperation by Lessor.  Lessor shall execute all documents and
otherwise cooperate with Lessee as needed in connection with the conduct of
operations on the Premises, including the acquisition of governmental permits,
post-mining reclamation approvals, water rights, and other rights and privileges
related to the conduct of operations on the Premises and reclamation
thereof.  In that regard, Lessor agrees not to protest, challenge or otherwise
oppose any water right or operational permit filings that Lessee may make to
facilitate operations or proposed operations on or in connection with the
Premises if, in the opinion of Lessor, any such water right or permit filing
does not adversely effect Lessor's livestock operation or water rights presently
held by Lessor.


B.           Sharing of Data by Lessor.   Lessor shall, upon execution of this
Agreement, provide or make available to Lessee any available technical and title
information and drill core and other samples (such as cuttings, pulps, drill
logs, assay results, feasibility reports, etc.) concerning the Premises that are
in Lessor's possession or control. Similarly, Lessor shall, as soon as possible,
provide or make available to Lessee any such information and samples that Lessor
may acquire subsequent to the execution of this Agreement, whether obtained
personally or from third parties.


C.           Relationship of the Parties. Nothing contained herein shall be
deemed to constitute either Party, in its capacity as such, the partner, agent
or legal representative of the other Party, or to create any partnership, mining
partnership or other partnership relationship, or fiduciary relationship between
them, for any purpose whatsoever.  Except as expressly provided in this
Agreement, each Party shall have the free, unrestricted and independent right to
engage in and receive the full benefits of any and all business endeavors of any
sort whatsoever outside the Premises or outside the scope of this Agreement,
whether or not competitive with the endeavors contemplated herein, without
consulting the other or inviting or allowing the other therein.


D.           Transfers. Lessor and Lessee and their respective successors shall
have the right to assign or otherwise transfer their respective interests in
this Agreement in whole or in part provided that the transferee agrees in
writing to assume all, or a portion of all if applicable, obligations of Lessor
or Lessee hereunder, as the case may be.  No such transfer shall be effective
against the non-transferring Party until that Party receives written notice of
the transfer in accordance with Section 9.


E.           Binding Effect.  Subject to the provisions of Section 11.D above,
the provisions of this Agreement shall inure to the benefit of and be binding
upon the Parties and their respective heirs, executors, administrators, personal
representatives, beneficiaries, successors and assigns.


F.           Memorandum of Agreement.  Upon execution of this Agreement, the
Parties shall also execute a short form of this Agreement (the "Memorandum of
Mineral Lease Agreement"), which shall be recorded in the office of the Humboldt
County Recorder. The execution and recording of the Memorandum of Mineral Lease
Agreement shall not limit, increase or in any manner affect any of the terms of
this Agreement, or any rights, interests or obligations of the Parties.



 
14

--------------------------------------------------------------------------------

 

G.           Construction of Agreement.  This Agreement and its Exhibit
constitute the entire understanding of the Parties with respect to the Premises,
all previous agreements, promises, representations, negotiations, writings and
understandings between the Parties concerning the Premises being expressly
rescinded.  Except for obligations of good faith and fair dealing, there are no
terms or conditions, express or implied, other than herein stated.  This
Agreement shall be subject to all valid and applicable provisions of statutory
or common law, rules and regulations.  Should this Agreement or any of its
provisions or operations be found to be contrary to any such valid law, rule or
regulation, the latter shall be deemed to control and this Agreement shall be
regarded as modified accordingly.  Subject to the preceding sentence, no
modification or alteration of this Agreement shall be effective unless made in
writing and executed by the Parties with the same formality as this Agreement
Wherever the term "including" is used herein, it shall be deemed to mean
"including without limitation, " and wherever the phrase "shall include" is used
herein, it shall mean "shall include without limitation. "


 
H.
Headings. The headings used herein are for convenience only and shall be
disregarded in construing and enforcing this Agreement.



I.           Multiple Counterparts. This Agreement may be executed in multiple
counterparts and all counterparts taken together shall be deemed to constitute
one and the same document


J.           Rule Against Perpetuities. The Parties do not intend nor desire for
this Agreement to violate the common law Rule Against Perpetuities or any
analogous statutory provision or any other statutory or common law rule imposing
time limits on the vesting or termination of estates in land. If any provision
of this Agreement does or would violate the Rule Against Perpetuities or any
analogous statutory provision or any other statutory or common law rule imposing
time limits on the vesting or termination of estates in land, then this
Agreement shall not be deemed void or voidable. but shall be interpreted in such
a way as to maintain and carry out the Parties' objectives to the fullest extent
possible by law.


K.            Applicable law.  This Agreement shall be construed, interpreted
and governed by the laws of the State of Nevada.


L.           Attorney Fees. In the event either Party brings any action or
proceeding for damages or equitable relief against the other Party for an
alleged breach or default of any provision of this Agreement to recover monies
due or to enforce, protect or establish any right or remedy of either Party
under this Agreement, the prevailing Party shall be entitled to recover as a
part of such action or proceeding reasonable attorney fees and court costs.


M.           Disputes. Disputes or differences between the Parties shall not
interrupt performance of this Agreement or the continuation of operations
hereunder, In the event of any dispute or difference, operations may be
continued and payments may be made hereunder in the same manner as prior to such
dispute or difference.  In case of suit, adverse claim, dispute or question as
to the ownership of the Premises or production royalties, or any interest
therein. Lessee may, in its sole discretion, deposit the payment (or the portion
of the payment in dispute. if less than the whole payment is in dispute) into an
escrow account and Lessee shall not be held in default in payment thereof until
such suit, claim, dispute or question has been finally disposed of.

 
15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the dates set
forth in the acknowledgments below, but effective as of the Effective Date.


LESSOR:


Randall Stoeberl, dba RSgold


By: /s/ Randall Stoeberl
Randall Stoeberl


LESSEE


Durarock Resources, Inc., a Nevada Corporation


By: /s/ Scott Dockter
SCOTT DOCKTER, President




STATE OF NEVADA __________ )
) SS.
COUNTY OF HUMBOLDT _____   )


On this  day of  , 20____, personally appeared before me, a Notary Public,
Randall Stoeberl,  who acknowledged that he executed the above instrument on
behalf of said partnership.




NOTARY PUBLIC








STATE OF California)
) SS.
COUNTY OF El Dorado)


On this 20th day of July, 2010, personally appeared before me, a Notary Public,
SCOTT DOCKTER, President of Durarock Resources, Inc., who acknowledged that he
executed the above instrument on behalf of said corporation.




{Notary Stamp}


NOTARY PUBLIC

 
16

--------------------------------------------------------------------------------

 
[steele_ex1001.jpg]

 
 
17

--------------------------------------------------------------------------------

 
